Title: From James Madison to George W. Erving, 1 November 1805
From: Madison, James
To: Erving, George W.


          
            Private
            Dear Sir
            Washington Novr. 1. 1805
          
          By Mr. Smith to whom this is committed you will receive the public letter in which the course approved by the P. is marked out for your conduct at Madrid. The grounds for it are strengthened by the posture of things in Europe, and by the approach of the Session of Congs. The impression made on this Country by the proud & perverse conclusion given by Spain to the endeavors of Mr. M. & Mr. P. to adjust our differences, ought if faithfully reported to her, to teach her a lesson salutary at all times & particularly so at the present moment. She may be sure that she will never better her stipulations with this Country by delay. If she calculates on the friend at her elbow or be jogged by him into follies not altogether her own, she is so far to be pitied or despised, as she avails herself of such explanations. But here again she receives a lesson from the scene which appears to be opening in Europe agst. the Imperial career of France. England seems as ready to play the fool with respect to this Country as her enemies. She is renewing her depredations on our Commerce in the most ruinous shapes, and has kindled a more general indignation among our merchts. than was ever before expressed. How little do those great nations in Europe appear, in alternately smiling and frowning on the U.S: not according to any fixt sentiments or interests, but according to the winds & clouds of the moment. It will be the more honorable to the U.S. if they continue to present a contrast of steady and dignified conduct, doing justice under all circumstances to others, and taking no other advantage of events than to seek it for themselves.
          For our domestic news I refer to the newspapers which go by Mr. S. Congs. do not meet till December. Their session will involve important questions & measures relative to the nations of Europe having unsettled relations to this Country, or committing wrongs agst. it.
          The attention which you have been so good as to pay to the sending us publications useful for this Dept. of State induces me to request that you will during your stay at Madrid procure whatever Books on diplomatic & commercial subjects deserve a place on the office shelves; also such as may relate to America generally, and particularly the ordinances &c relating to the Indies and Islands belonging to Spain. This general intimation will readily be applied by your own judgment to the pertinent objects. With my sincere esteem & regard I remain Dr. Sir Your friend & sert
          
            James Madison
          
        